COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Hugo Aguilar v. The State of Texas

Appellate case number:     01-21-00680-CR

Trial court case number: 17-DCR-080285A

Trial court:               434th District Court of Fort Bend County

        Appellant, Hugo Aguilar, has filed a Third Motion for Extension to File Appellate Brief.
The motion is granted. Appellant’s brief is due September 22, 2022. No further extensions
will be granted.
        If appellant’s brief is not filed by September 22, 2022, the case will be abated and
remanded to the trial court for a hearing to determine (a) whether appellant desires to prosecute
his appeal; (b) whether appellant’s counsel has abandoned the appeal; (c) the reason for the
failure to file a brief; and (d) if the appellant desires to continue the appeal, a date certain when
appellant’s brief will be filed. TEX. R. APP. P. 38.8(b).

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_________
                             Acting individually


Date: August 30, 2022